 In the Matter of THEATLAS UNDERWEAR COMPANYandTEXTILEWORKERS UNION OF AMERICA, AFFILIATED WITH THE C. I.O.Case No. C-1358.Decided December 15, 1939Underwear Manufacturing Industry-Interference,Restraint,and Coercion:circulation of anti-union statements;surveillance of union membership and ac-tivities,ordered tocease and desist suchpractices-Company-Dominated Union:organization coincidingwithexisting union's attemptsto negotiate contract ;organization arising from nucleus of anti-union employees shaped in meetingswithemployer's labor-relations counsellor;analogy of labor-relation's counsellor'sactions in another employer's plant ; organizationcreated byformer professionalstrikebreaker employed in job giving free run of plant shortly before dismissalof discreditedlaborspy; great speed in organizing and extreme ease in nego-tiating with employer ; nature of national organization ; ordered disestablished.Mr. Lester M. LevinandMr. R. D. Malarney,for the Board.Mr. Paul Y. Davis,of Indianapolis, Ind., for the respondent.Mr. Joseph Forer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by the Textile Work-ers Organizing Committee (C. I.0.), now known as the Textile Work-ers Union of America,, and herein called the T. W. U.,2 the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region (Indianapolis, Indiana),3 issued itscomplaint dated May 31,1939, against The Atlas Underwear Company,Piqua, Ohio, herein called the respondent, alleging that the respond-ent had engaged in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notices of hearing were duly served upon'At the hearing the complaint was amended to substitute the union's present name.2The organization involved will be herein called the T. W. U. even when referenceisto the Textile Workers Organizing Committee or the United Textile Workers, itspredecessors.3The original charge was filed in the Eighth Region (Cleveland, Ohio),but on December15, 1938, the proceeding was transferred to the Eleventh Region by direction of the Board.18 N. L.R. B., No. 52.338 THE ATLAS UNDERWEAR COMPANY339the respondent, the T. W. U., and Federated Industrial Union, a labororganization, herein called the F. I. U.Concerning the unfair labor practices, the complaint alleged in sub-stance that the respondent at its Piqua plant formed, dominated,contributed to the support of, and interfered with the administrationof the F. I. U.; that thereby, by surveillance of the T. W. U., by con-duct discouraging membership in the T. W. U., and by other acts, therespondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of the Act. Therespondent filed an answer denying the unfair labor practices.Pursuant to notice, a hearing was held in Piqua, Ohio, on June 19to 27, 1939, before Whitley P. McCoy, the Trial Examiner duly desig-nated by the Board.The Board and the respondent were representedby counsel, participated in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.No appearancewas made on behalf of the T. W. U. or the F. I. U.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.After the hearing the respondent and the Board's counsel filedbriefs, and the respondent a reply brief.On September 11, 1939,the Trial Examiner filed his Intermediate Report, copies of whichwere duly served upon the parties, wherein he found that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act.. He recommended thatthe respondent cease and desist from the unfair labor practices andtake certain affirmative action of remedial nature.The respondentfiled exceptions to the conduct of the hearing and the IntermediateReport.The Board has considered the exceptions and in so far asthey are inconsistent with the findings, conclusions, and orders setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 4The Atlas Underwear Company, an Ohio corporation with itsprincipal Ohio office and plant in Piqua, Ohio, is engaged in themanufacture and sale of underwear, pajamas, sport shirts, and* The facts set forth in this section were stipulated to by the respondent and counselfor the Board. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDknitted shorts.Its raw materials consist of cottons, silks, rayons,worsted yarns, and pearl buttons.During the respondent's 1937fiscal year the total cost of these materials amounted to approximately$300,000, while its output of finished products represented a worth ofapproximately $700,000.All the raw materials were shipped tothe Piqua plant from places outside the State of Ohio, and 90 percent of the finished products were shipped to points outside theState.The respondent operates a sales office in New York Cityand employs three salesmen who solicit business throughout theUnited States.The respondent admits that it is engaged in interstate commercefor the purposes of the Act.II.THE ORGANIZATIONS INVOLVEDTextile Workers Union of America, Local No. 187, formerly knownas TextileWorkers Organizing Committee, Local No. 187, is a labororganization affiliatedwith the Congress of Industrial Organiza-tions, herein called the C. I. 0., admitting to its membership allproduction and maintenance employees of the respondent, excludingclerical, supervisory, and office employees.Prior to September 1937,itwas a local of United Textile Workers, affiliated with the AmericanFederation of Labor.Federated Industrial Union, Local No. 210, is a labor organiza-tion admitting to its membership employees of the respondent.III.THEUNFAIR LABOR PRACTICESA. Background of labor relationsIn 1934 a local of United Textile Workers, affiliated with theAmerican Federation of Labor, was first established for the em-ployees of respondent's 'Piqua plant.At the time organizing wasbeing attempted, the respondent called a meeting of all employeesin the plant during working hours.A. L. Flesh, president of therespondent, opened the meeting, and addresses were also made byHarvey E. Sims, secretary-treasurer of the corporation and plantsuperintendent, and Clarence Miller, chief engineer.Flesh asked,"If you want a union in this plant, why not have a company unioninstead of paying dues to an outside union?"Miller said, "This hasbeen a happy family and why should we have to have a union in thismill?"He added that "he never believed in any union and wouldnot be a party" to one.Some weeks later, each employee received in his pay envelope astatement dated September 20, 1934, and entitled "A Letter to AllAtlas Employees."The letter forcibly stated the respondent's ob- THE ATLAS UNDERWEAR COMPANY341jections to an "outside union" and pointed to various dire conse-quences which might ensue from the employees' joining such anorganization.The actions described, occurring as they did before passage ofthe Act, are *consequential for present purposes only in so far as theydemonstrate a hostility against "outside unions" and a prejudice infavor of a "company union." 5That the attitude so shown in 1934has since persisted will appear hereafter.B.Interference, restraint,and coercion1.The1936 strikeAfter the 1934 episodes already related, the T. W. U. made littleprogress and, in the words of one of its members, "kind of dieddown." In the spring of 1936, however, it was revived with thearrival ofWilliam Kasson, an A. F. of L. organizer.Kasson pre-sented a draft of a proposed contract to the respondent, and as aresult of the respondent's alleged failure to reply, the T.W. U.called a strike which began on October 16, 1936.On that day, therespondent circulated among its employees copies of a statement,with an enclosure of a projected newspaper advertisement, addressed"To Our Employees." The statement proper read in part :"Don'tlet anyone intimidate you or force you to sign papers.(You don'thave to sign a union application to get a square deal from us.)"The enclosure quoted a notice posted by the respondent threateningclosing of the plant and stated that the T. W. U. had failed toorganize a majority of the workers. "Frustrated by these satisfiedemployees," it continued. "threats and intimidation were resorted to.""We are unwilling," it further stated, "to continue an investmenton a business governed not by a sane, conservative management butby mob rule."It is apparent that these circulars served, though with some indi-rection, to picture the T. W. U. to the employees as a lawless mobemploying threats and intimidation and to discourage membershipin the T. W. U.We find therefore that the respondent resorted tostatements and conduct which discouraged membership in theT. W. U. and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights. guaranteed in Section 7 ofthe Act.5 SeeMatter of PennsylvaniaGreyhound Lines,Inc., etal. andLocal Division No. 1063of the Amalgamated Association of Street, Electric Railway and Motor Coach Employeesof America,1N.L. It. B. 1, 7, enf'd,N. L. R. B. v. PennsylvaniaGreyhoundLines, Inc.,303 U. S. 261, rev'g in part 91 P. (2d) 178 (C. C. A. 3). 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.EspionageShortly before August 1, 1935, the respondent employed the Cor-poration Services Co., Inc., a private detective agency.After abreak from January to August, 1936, the agency's services wereresumed till near the beginning of 1937.The only Bureau operativewhose identity the record reveals was a Jane Davis, who entered therespondent's plant ostensibly as a production worker.Jane Davissoon became the subject of T. W. i7. complaints as being a trouble-maker and "fink," and was removed on December 22, 1936.The respondent's president, A. L. Flesh, testified that the servicesof the Bureau were utilized because of petty thefts in the plant.This explanation, while entitled to credence, is incomplete.ThusFlesh also testified that the operative's reports dealt with conditionsin the mill generally as well as with thefts particularly.That theseconditions included T. W. U. activity and membership appears fromthe fact that the very first bill of the Bureau, paid by the respondent,included an item of one dollar "to necessary Union dues." In addi-tion, Jane Davis attended at least one T. W. U. meeting, and theoperatives' reports were destroyed as soon as read.We find that the respondent utilized the Corporation Service Co.,Inc., for the purposes, among others, of espionage to ascertain andinterfere with attempts at self-organization on the part of its em-ployees, and that the respondent thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C. Domination of theF. 1. U.; furtherinterference,restraint,and coercion1.Activities of John D. StrainThe strike which began on October 16, 1936, was settled after 6weeks by an exchange of letters between, on the one hand, JosephWhite, a vice president of the United Textile Workers, and, on theother, A. L. Flesh and John D. Strain. Strain is industrial relationscounsellor for the National Underwear Institute, an association ofunderwear manufacturers of which the respondent is a member, andis also manager of the Industrial Association of Utica, an associationof manufacturers in the Mohawk Valley area. In October 1936,and at intervals thereafter, the respondent employed Strain as itslabor relations counsellor.Soon after settlement of the 1936 strike, Strain commenced a seriesof meetings with a group of the respondent's employees who enter-tained considerable hostility to the T. W. U., and who later becamean important element in the F. I. U. Included were John Sanders, THE ATLAS UNDERWEAR COMPANY343a man who in June 1938 spied on a T. W. U. meeting from a con-veniently located building owned by the respondent, who helpedorganize the F. I. U., and who testified that he attributed to theT. W. U. his demotion from a. foremanship; Francis Valentine, wholater became financial secretary of the F. I. U. and solicited membersfor that organization; Hines Walburn, who subsequently became oneof the leaders in organizing the F. I. U.; Elva Lewis, later recordingsecretary of the F. I. U., Jeannette Zirkle, and Dolores Hardenbrook,all of whom had circulated a back-to-work petition during the 1936strike.Bernard Fronda, another employee, attended two of themeetings on invitation, but after making a remark favorable to theT.W. U. was not summoned to the meetings which were thereaftercalled.The meetings were ostensibly held in order to discuss with Strainany grievances of non-union members.They can hardly have beendesigned for that purpose, however, considering that attendance wasby invitation ; that an. invited employee was dropped merely becausehe made-a pro-union remark; and that of the two meetings describedin the record apparently only one person attended the second whohad not been at the first.Nor were discussions limited to grievances.One person inquired why the company could not form a union, towhich Strain replied that such an action would be illegal. Strainalso recommended to the group to try in a kind way to win theT. W. U. members back into their "original position before theyjoined the Union."We find that the respondent, by means of Strain's participation inthe meetings described, discouraged membership of its employees inthe T. W. U., and thereby interfered with its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.But the respondent's actions in connection with these meetingsassume also a larger significance, in that they represent the first stepin the formation of the F. I. U. Strain's role is illuminated not onlyby the circumstance that the persons attending the meetings laterbecame prominent in the F. I. U., but also by his activities in con-nection with the formation of an F. I. U. local among the employeesof the Oneita Knitting Mills, Utica, New York.According to Strain's own testimony, Devereau, the president ofthe Oneita Knitting Mills, asked him in April 1938 if he knew aboutthe F. I. U. Strain said that he would inquire about it.He did so,advised Devereau that its president was Herbert Schiffhauer, andsupplied other information.Strain also told Bennie Gelfuso, one ofthe Oneita workers, how to get in touch with Schiffhauer. Subse-quently, Schiffhauer came to the stenographer's office outside ofStrain's own office to meet Gelfuso, who was taking him to a meeting.283029-41-vol. 18-23 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDStrain first met Schiffhauer on this occasion. "Peculiarly," to quotethe testimony of Strain, the F. I. U. made its appearance in theOneita Mills at the very time when negotiations for a C. 1. 0. con-tract were in progress, and Bennie Gelfuso was its president.An analogy between Strain's activities in. Piqua and his Oneitarelations is pointed by the circumstance that, as will be seen, theF. I. U. in Piqua also first arose at a time when contract negotiationswere under way with a C. I. O. union. It is significant too that noneof the Piqua employees who became F. I. U. members seem, from thetestimony, to have so much as heard of the F. I. U. before June 1938,the month in which the T. W. U. attempted to negotiate a contract.A letter from Strain to Flesh, dated March 4, 1938, convinces usthat one of Strain's duties as the respondent's labor relations coun-sellor was advising on methods of defeating the T. W. U., and estab-lishes that before appearance of the F. I. U. at Piqua, Strain andFlesh had already considered substituting another labor organiza-tion for the T. W. U. The letter reads in part : "I do not know howC. I. O. stands at this moment in Richmond,6 but it is something thatyou should knowde finitelyand not by guess or supposition, for youmay have a way out without substituting the A. F. of L."2.Activities ofWilliam R. Wright; formation of the F. I. U.In October 1936, shortly before the strike, rumors of violence ledthe respondent to import guards furnished by the Corporation Serv-ice Bureau.One of these guards was William R. Wright, who wasassigned to Flesh's home.Before coming to Piqua, Wright had had an extensive career as astrikebreaker and company guard in labor disputes. In addition toemployment with the Corporation Service Bureau, he had workedfor the Pinkerton Detective Agency, the Leon Burns DetectiveAgency, and Associated Industries of Cleveland.He had been incharge of the guards in the Statler Hotel strike, and had likewiseplied his trade in, among others, the Black & Decker, National ScrewCompany, and Addressograph-Multigraph strikes.Wright was at Flesh's home only a short time before he pointed outthat Flesh was a "sucker" and a "chump" to be paying the agencywhen he could just as easily hire Wright directly.Flesh thereafterretainedWright without using the Bureau as an intermediary.After the 1936 strike was settled, Flesh kept Wright in his home,employing him for the performance of manual labor in the garden.Wright, however, soon became bored, and early in December leftPiqua for Cleveland.About December 15, 1936, he returned toPiqua and began work in the respondent's plant.The reference is to the respondent's plant in Richmond, Indiana. THE ATLASUNDERWEARCOMPANY345The respondent's employment of a man with Wright's labor back-ground and inexperience in the textile industry indicates the presenceof some motivation other than a mere wish to increase the workingstaff.A desire to help a man thought to be genuinely desirous to getout of an unsavory occupation might be credited to. Flesh withoutreservation were it not for these factors : (1)Wright was given thejob of "order chaser," which necessitated his following orders intheir progress through the mill and thereby gave him full run of theplant and convenient access to all the employees; (2) his employ-ment antedated by only 1 week the displacement of Jane Davis-arevealing coincidence in itself, and also perhaps another applicationof the philosophy that dealing through an intermediary is a "suck-er's" practice; (3) he introduced the F. I. U. and organized it prac-tically single-handedly from a nucleus shaped in the meetings withStrain-and this at the very time when negotiations for a contractwith the T. W. U. were pending; (4) he was active in forming anF. I. U. local at the respondent's Richmond, Indiana, plant; (5) dur-ing the height of the F. I. U. activity Wright. was seen using a com-pany car in the evening of a Saturday when the plant had notoperated.Wright introduced the F. I. U. in June 1938, after he first learnedof the national organization, according to his testimony, from a clip-ping.In this same month, a contract between the respondent andthe C. I. O. union at the Richmond plant was due to expire, andFlesh had already given the required 60 days' notice of non-renewal.On June 13, 1938, a conference was held at Richmond between themanagement and representatives of both the Richmond and Piquaunions.The union representatives suggested a single contract tocover both plants, but the management objected.This conferenceadjourned to meet in Piqua on the following day, at which time aconference was held in the Piqua plant.Here, for the first time,Flesh advised the union representatives that a number of the Piquaemployees had expressed objections to his negotiating a C. I. O. con-tract covering the Piqua plant.That same night, June 14, a meeting of anti-union employees washeld at Wright's home. Strain was seen from Wright's windowswhile he was on his way from the plant conference to his hotel andwas asked to enter.He did so, and on request explained the Act.One witness, Elva Lewis, a member of the F. I. U. and hostile to theT.W. U., testified that Strain stated- that the F. I. U. was an olderorganization than the _C. I. O.A number of other witnesses, how-ever, testified that no mention of the F. I. U. was made in Strain'spresence.The conflicting testimony may be reasonably reconciledby inferring that Strain did in fact at one time discuss the antiquityof the F. I. U., but on another occasion. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to explaining the Act, Strain advised the group atWright's home to join the T. W. U. in the interests of peace, but inview of the known animosity of the group toward the T. W. U. andStrain'sprior suggestions that T.W. U. members be weaned fromtheir union by. kindness, we believe that the suggestion was not se-riously offered or taken.Strain was asked by those present if theycould have a union of their own.He replied that they could, butthat an unaffiliated organization would run the danger of being desig-nated as company dominated under the Act.Strain stayed at the meeting at Wright's home for a short timeonly.After his departure, the group decided, more or less tenta-tively, to affiliate with the F. I. U., and authorized Wright to in-vestigate the matter further.Thereafter events moved with amaz-ing rapidity.Several meetings of non-union employees were heldat,HinesWalburn's farm, an F. I. U. charter and membershipblanks were received about June 16, and by June 20-possibly evenby June 17-the F. I. U. had signed up a majority of the respondent'sPiqua employees.On June 20, Herbert Schiffhauer, national president of the F. I. U.,came to Piqua and attended an F. I. U. meeting.A form of con-tract was proposed, and Schiffhauer and a committee were directedto submit it to the management.The speed with which the F. I. U. was organized was exceededonly by the celerity of its negotiations with the respondent.Earlyin the afternoon of June 21, Schiffhauer came to Flesh's office.Thiswas the first time Flesh had ever seen Schiffhauer, but despite hishostility to "outside unions" he-readily acquiesced in the F. I. U.contract.Flesh proposed the contract be changed so that it wouldrefer to the respondent's Piqua plant only.As this proposal repre-sented Schiffhauer's own intention, the draft was so amended. Sec-tion (f) of the first article of the contract draft provided that newemployees should join the F. I. U. within a specified number of days.At Flesh's request, the number was omitted pending later considera-tion.Finally, Flesh inserted verbatim a seniority provision whichhad been tentatively agreed on in the C. I. O. negotiations.Fleshexpressed his consent to the contract draft as changed, but statedthat he would not sign so long as there was any doubt of his legalright to do so.Schiffhauer left the contract draft with Flesh for retyping, andlater in the afternoon reappeared for about 10 minutes with theF. I. U. committee.He explained Flesh's attitude toward signingthe contract and indicated the changes which had been made.Thecommittee agreed to the changes.Schiffhauer then signed the con-tract draft, thereby giving Flesh a blank check as to the preferen- THE ATLASUNDERWEARCOMPANY347tial-shop clause, and left the draft with Flesh for him to sign whenhe felt able to do so.Flesh also agreed to meet with the F. I. U.committee regularly.On July 20, Flesh told the committee that hewas satisfied that the F. I. U. had a majority of the employees andthat he would sign the contract as soon as the situation with theBoard was cleared up. The contract has never, in fact, been exe-cuted by the respondent.Flesh's readiness to negotiate and to contract with the F. I. U., somuch in contrast with the hostility earlier shown by the respondenttoward the T. W. U., indicates a bias in favor of the former organiza-tion.This, together' with the procedure whereby Schiffhauer per-mitted Flesh to rewrite the contract to a considerable extent and theprocess whereby Schiffhauer signed and delivered the contract withan important provision left blank, supports the view that the F. I. U.is the respondent's creature.On June 25, 1938, the respondent resumed negotiations with theT.W. U. Before that date, the T. W. U. representatives had learnedof F. I. U. activity, and at the June 25 conference they requestedFlesh to deny publicly rumors that the F. I. U. had company sup-port.Flesh refused on the basis that he would not dignify suchrumors with a denial.The next day, however, the conferees met atthe Board's Regional Office in Cleveland, and Flesh agreed to posta notice prepared by a Board attorney. This notice, a denial ofrumors that the management favored or disfavored any labor organ-ization and an explanation that employees had complete freedom ofchoice in self-organization, was posted.On the night of August 1, 1938, the T. W. U. held a meeting at-tended by more than 200 persons.A strike was voted because of therespondent's alleged support of the F. I. U.On August 2 the T. W.U. picketed the plant.An F. I. U. group congregated outside ofWright's home, near the plant, and was visited by the chief of policeand Sims, the respondent's secretary-treasurer and plant superintend-ent.Wright then led the group in a break through the picket line.That night a truce was arranged between the T. W. U. representa-tives and Wright whereby the F. I. U. undertook not to return towork temporarily and the T. W. U. agreed to withdraw its pickets.The next afternoon, however, both the F. I. U. and the T. W. U.groups returned to work as a result of negotiations.3.The character of the F. I. U. as a national organizationIn determining whether a labor organization is a bona fide unionas contrasted with one which is company conceived and dominated,an inquiry into the character of the national organization with whichit is affiliated can be informative, though not necessarily conclusive. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDThe F. I. U. national constitution has no provision for election ofofficers or even for their existence, although the record shows thatHerbert Schiffhauer, of Buffalo, New York, is the national president.The constitution provides for no payments to the national organiza-tion except that stamps, charters, and dues books are, to be purchasedfrom the national office and new locals are subject to a per capita taxto defray organizing expenses.Locals already organized are liableto assessment in an emergency, but since payment of the assessmentby any local is contingent on approval of the local's own committee,it is hardly likely that such assessments can be a source of revenue.Provision is made in the constitution for a National Executive Board,composed of committees from all the locals, but the constitution like-wise enjoins that "locals shall have absolute self rule, without inter-ference from the National Executive Board" and fails to define anyfunction for the body so inhibited.It is clear, in sum, that the F. I. U. as organized at the respondent'splant gained, and can gain, little or nothing from its affiliation withits national organization.4.Conclusions regarding the F. I. U.We are of the opinion that the respondent imposed the F. I. U.upon its employees in order to defeat the T. W. U.The respondent's hostility toward the latter organization is abun-dantly demonstrated by activities occurring both before and after theeffective date of the Act, is emphasized by favoritism shown to theF. I. U., and is inferable from the quoted portion of Strain's letter toFlesh written 2 months before the F. I. U. appeared. ' Strain's em-ployment as anti-union strategist is established not only by this letter,but also by his participation in the 1937 meetings of non-union em-ployees which prepared the ground for anti-T. W. U. organization ata time when such organization suited the needs of the respondent.His part in the establishment of the F. I. U. at the Oneita KnittingMills in a period when a C. I. O. union was seeking a contract soclosely parallels the events in the instant case as to suggest that util-ization of the F. I. U. was a technique employed by Strain to defeatgenuine labor organizations at critical junctures in labor relations.Wright's anti-union history, the suspicious circumstances of hisbeing employed, coincidentally with the dismissal of a discreditedlabor spy, in a job requiring him to circulate throughout the mill,and his activity in helping to organize an F. I. U. local in anotherof the respondent's plants, all strongly indicate that in organizingthe F. I. U. he unofficially complemented Strain's official efforts asthe respondent's labor relations counsellor.That a year and a halfin the respondent's employment elapsed beforeWright began his THE ATLAS UNDERWEAR COMPANY349F. I. U. efforts might have induced another conclusion were it not forthe coincidence of these efforts and the respondent's contract negoti-ations with the T. W. U.Finally, the F. I. U.'s speed in organizing, the great ease with whichit was able to deal with the respondent, and the nature of its nationalorganization, combine to support the indicated conclusion.It should be added that by posting a notice expressing detachmenttoward the organizing efforts of its employees the respondent couldnot and did not neutralize the effect of its activity.The notice wasposted after the F. I. U. had already been organized, had signed up amajority of the employees, and had had its proposed contract tenta-tively accepted by the respondent.Upon the entire record we find that the respondent dominated andinterfered with the formation and administration of the F. I. U. andcontributed support to it, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has attempted to discouragemembership in, and has spied on, the T. W. U., and that it has dom-inated and interfered with the formation and administration of, andcontributed support to, the F. I. U., we shall order the respondent tocease and desist from engaging in such unfair labor practices. Inorder to effectuate the policies of the Act, we shall, likewise, order therespondent to withdraw recognition from and completely disestablishthe F. I. U. as the representative of any of its employees for purposesof collective bargaining.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, Local No. 187, affiliated withthe C. I. 0., and Federated Industrial Union, Local No. 210, are labororganizations within the meaning of Section 2 (5) of the Act. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By dominating and interfering with the formation and admin-istration of Federated Industrial Union, Local No. 210, and contribut-ing support to it, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Atlas Underwear Company, Piqua, Ohio, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Dominating and interfering with the administration of Fed-erated Industrial Union, Local No. 210, or with the formation andadministration of any other labor organization of its employees, andfrom contributing support to Federated Industrial Union, Local No.210, or any other labor organization of its employees;(b)Either directly or indirectly engaging in any manner of espio-nage or surveillance, or engaging the service of any agency or indi-viduals for espionage or surveillance, upon its employees or uponany labor organization of its employees for the purpose of ascertainingthe membership or activity of any of its employees in or on behalfof any labor organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Federated Industrial Union,Local No. 210, as the representative of any of its employees at itsPiqua plant for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment; and completely disestablish Fed-erated Industrial Union, Local No. 210, as such representative; THE ATLAS UNDERWEAR COMPANY351(b) Immediately post notices in conspicuous places throughout itsPiqua plant, maintaining such notices for a period of at least sixty(60) consecutive days, stating that the respondent will cease and desistas aforesaid, and will take the affirmative action required in paragraph2 (a) of this Order;(c)Notify the Regional Director for the Eleventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.